     Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 1 of 10




                   UNITED STATESDISTRICTCOURT
                   SOUTHERN DISTRICTOFGEORGIA
                         STATESBORO DIVISION


PAMELA SWAIN


      Plaintiff,
                                                           CV619-003
V.



HARVEY WEINSTEIN;
TONYROBBrNS;
KIM KARDASHIAN WEST;
ALAN DERSHOWITZ;GERARD
BUTLER


      Defendants.



                         AMENDEDCOMPLAINT;ARBITRATION


      Pamela Swain,prose and informa pauperise is amending the original complaint

to drop any request for criminal prosecution towards Harvey Weinstein and Tony

Robbins as perjudge request that only federal prosecutors are able to bring criminal
charges on cyber and internet criminals. The PlaintiffDOES HAVE SPECIFIC evidence
to prove that, in fact, Harvey Weinstein and Tony Robbins,actively used these illegal
devices to stalk, harass, andcyberbully her for 5 years.

      The PlaintiffSwain, prose,wishes to remind the court that in the September 2017

(well within the statute oflimitations)that the person who identified himselfat Tony
Robbins issued threats that involved naming a US SENATOR Steve Cohen,and

GEORGIA STATE REPRESENTATIVE Allan Peake,and others.
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 2 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 3 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 4 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 5 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 6 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 7 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 8 of 10
Case 6:19-cv-00003-RSB-CLR Document 11 Filed 09/27/19 Page 9 of 10
00003-RSB-CLR Document 11 Filed 09/27/19
